                                     UNITED STATES BANKRUPTCY COURT
                                   FOR THE EASTERN DISTRICT OF WISCONSIN

 In re                                                            Chapter 13
 RICHARD W LEWIS, JR                                              Case No. 18-24685-KMP

                                   Debtor.


                               ORDER RESOLVING TRUSTEE’S OBJECTION
                                    TO CONFIRMATION OF PLAN



The Chapter 13 Trustee represents that the Trustee and the Debtor, through counsel, have agreed that the

Trustee’s Objection to Confirmation may be overruled on the following terms:

                 On or before April 5, 2019, the Debtor shall:

                 1.       Provide Trustee with paystubs to support the claimed wage income from the

             Debtor’s new position with United Health Care.

                 2.       File an Amended Schedule I.

IT IS THEREFORE ORDERED THAT:

Based on and subject to these agreed terms, the Trustee’s Objection to Confirmation is overruled.

                                                         #####



Prepared by:
Robert W. Stack, Staff Attorney
Office of the Chapter 13 Trustee
P O Box 510920
Milwaukee, WI 53203
T: (414) 271-3943
info@chapter13milwaukee.com
                      Case 18-24685-kmp       Doc 65      Filed 03/07/19     Page 1 of 1
